DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/204105A, wherein Sugiyama et al (US 2020/0086559 A1), hereinafter “Sugiyama”, is used and cited herein as an English language equivalent.
Regarding claim 1, Sugiyama discloses an object shaping method that includes a step of forming a powder layer using a first powder, a step of placing second powder having an average particle diameter smaller than an average particle diameter of the first powder at a part of a region of the powder layer, and a first heating step of heating the powder layer in which the second powder is placed (Abstract). Sugiyama discloses a three-dimensional layered body in which a plurality of powder layers is stacked by repeating the formation of powdered layers, application of particle-dispersed liquid, and heating of the powder layer (Paragraph [0065]). Sugiyama discloses the first powder can be formed with metal particles (Paragraph [0049]) and discloses the average particle diameter of the first powder is between 1 micron and 500 microns (Paragraph [0055]). Sugiyama discloses that the first powder is formed on a bas substrate set on a stage platform (i.e., shaping table) (Paragraph [0162], Fig. 7). Sugiyama discloses a step of pressurizing the powder layer (i.e., layer formation step) performed between the step of forming the powder layer and the step of placing the second powder (Claim 16), wherein pressurizing the powder is performed by a pressure plate or pressure roller (Paragraph [0063], [0093], [0173]). Sugiyama discloses a particle-dispersed liquid that includes the second powder that has a particle diameter of at least 1 nm and not more than 500 nm that is applied to the first powder layer in a shaping region (Paragraph [0066]). Sugiyama discloses that the particle-dispersed liquid can further include a binder for fixing the particles to one another (Paragraph [0082]). As disclosed above, Sugiyama discloses the first powder has a particle diameter between 1 micron and 500 microns and that the second powder has a particle diameter of at least 1 nm and not more than 500 nm, which satisfies the instantly claimed particle diameter, “a second metal powder having a second average particle diameter that is an average particle diameter 1/10 or more and 1/2 or less of the first average particle diameter”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. For example, the first particle diameter can be 1 micron while the second particle diameter can be 200 nm, which means that the second average particle diameter is 2/10 the size of the first particle diameter, which satisfies the claimed range. 
Sugiyama discloses that the particle-dispersed liquid containing a second powder and binder is applied to a shaping region, or a cross sectional region of a portion of the powder layer (i.e., a portion of a constituent region wherein being a region where the three-dimensional shaped article is formed) (Paragraph [0066]). Sugiyama discloses that the application of the particle-dispersed liquid can be repeated for each layer until the 3D object is created (Paragraph [0043], [0045]). As seen in Fig. 6 of Sugiyama, a second liquid supply step S504 containing a binder and a second metal powder is applied after a first liquid supply step S502 (Fig. 7). Sugiyama discloses that the particle-dispersed liquid can be changed for each region or layer of the powder layer or the same type of liquid can be used for all layers and regions (Paragraph [0078]). Sugiyama discloses that the concentration and amount of the particle-dispersed liquid can change based on the required porosity, shape of the object, type of object, etc (Paragraph [0078). Sugiyama discloses that the volume concentration of the particle-dispersed liquid can be lower in order to facilitate the accumulation of the nanoparticles near contact points between the first and second particles (Paragraph [0089]). Therefore, Sugiyama teaches a concentration of the second liquid is lower than that of the first liquid. As disclosed above, Sugiyama teaches that the application of the particle-dispersed liquid can be repeated for each layer, therefore a third particle-dispersed liquid can be applied in the process disclosed in Fig. 6 of Sugiyama. Sugiyama discloses a heating step of heating the powder layer in which the second powder is placed in order to sinter the stacked plurality of layers (Paragraph [0015]-[0017]). 
Regarding claim 2, Sugiyama discloses that the particle-dispersed liquid can be applied to the entire second powder layer (Fig. 6, Paragraph [0134], [0135]), which teaches the claimed limitation “the second liquid is supplied to the entire surface layer region). 
Regarding claims 3 and 4, Sugiyama discloses several different embodiments wherein the particle-dispersed liquid containing a binder and a second metal powder can be applied in various regions or various layers of a 3D printed object (Fig. 5, Fig. 6, Paragraphs [0066], [0134], [0135]). Sugiyama discloses that the particle-dispersed liquid containing a second powder and binder (i.e., first liquid) is applied to a shaping region, or a cross sectional region of a portion of the powder layer (i.e., internal region other than the surface layer region) (Paragraph [0066]). As seen in Fig. 6 of Sugiyama, a second liquid supply step S504 containing a binder and a second metal powder is applied after a first liquid supply step S502 (Fig. 7), which can be supplied to an internal region or a surface layer region as taught above. Furthermore, Sugiyama discloses supplying the particle-dispersed liquid to various layers in an alternating pattern as shown in Fig. 1A-1H and 2A-2G. Sugiyama discloses that the application of the particle-dispersed liquid can be repeated for each layer until the 3D object is created (Paragraph [0043], [0045]).
Regarding claim 5, Sugiyama discloses several different embodiments wherein the particle-dispersed liquid containing a binder and a second metal powder can be applied in various regions or various layers of a 3D printed object (Fig. 5, Fig. 6, Paragraphs [0066], [0134], [0135]). Sugiyama discloses that the particle-dispersed liquid containing a second powder and binder (i.e., first liquid) is applied to a shaping region, or a cross sectional region of a portion of the powder layer (i.e., internal region other than the surface layer region) (Paragraph [0066]), and further discloses an embodiment wherein only a first liquid is applied without supplying a second liquid (Fig. 5).


Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 5/27/2022, with respect to the previous objections and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous objections and 35 U.S.C. 112(b) rejections have been withdrawn. 
Applicant’s arguments, see pp. 5-8, filed 5/27/2022, with respect to the rejection of claims 1-5 under 35 U.S.C. 103 over Sugiyama (US 2020/0086559) have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Sugiyama does not disclose at least two different kinds of liquids (i.e., (1) the first liquid, and (2) the second liquid having a lower concentration of the second metal powder or the third liquid containing a third metal powder) are applied to the same layer. Applicant argues that Sugiyama has a first liquid supply step and a second liquid supply step that is directed to different layers and argues about applying two different kinds of liquids. Applicant refers to paragraph [0078] of Sugiyama, which discloses that “when the composition of the first powder can be changed for each region or layer, the composition of the nanoparticles 2 and the type of the liquid 12 may be changed for each region or layer according to the composition of the first powder”, to further assert that Sugiyama discloses a single type of liquid and not two different kinds of liquids. Applicant argues that the claimed method is advantageous over the prior art because the claimed method allows for voids among the first liquid particles so that the second metal powder can be effectively disposed in the voids in the first metal powder that has larger particles. Applicant argues that this results in a more dense article and that the claimed method allows for the binder to be effective removed from the surface layer region. 
In response, Examiner refers to Figure 3 of Sugiyama, which shows a S: Shaping region where in a particle dispersed liquid 12 includes a second powder 2 having an average particle diameter between 1 nm and 500 nm ([0066]). It can be seen in Fig. 3 that particles 1 and 2 are applied to the same region or layer. Furthermore, Sugiyama discloses the second liquid application unit 113 is provided after the liquid application unit 106, but the second liquid application unit 113 may be provided before the liquid application unit 106. Furthermore, the liquid application unit 106 may apply a solution (dispersion liquid not containing a binder) including second particles to the shaping region S, and the second liquid application unit 113 may apply the liquid binder to both the shaping region S and the non-shaping region N ([0186]). Therefore, Sugiyama does discloses applying a first and second liquid to the same shaping region, which teaches that the liquids are applied to the same layer. 
Sugiyama discloses from the viewpoint of facilitating the accumulation of the nanoparticles 2 near the contact points between the first particles 1 in the process of drying the liquid 12, it is desirable that the volume concentration of the liquid 12 be lower ([0089]). Sugiyama discloses that the volume concentration of liquid 12 is preferably not more than 50 vol% ([0089]). Therefore, Sugiyama does disclose a second liquid that has a different concentration, which teaches that there are at least two different kinds of liquids applied to the same layer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734